J-A13036-20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,             :    IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                     Appellee             :
                                          :
            v.                            :
                                          :
ANGEL MONTANEZ,                           :
                                          :
                     Appellant            :    No. 1870 EDA 2019

          Appeal from the Judgment of Sentence Entered May 31, 2019
              in the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0010018-2016

BEFORE:          BENDER, P.J.E., LAZARUS, J. and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:                  FILED NOVEMBER 06, 2020

         Angel Montanez (Appellant) appeals from the May 31, 2019 judgment

of sentence imposed following his nonjury conviction for third-degree

murder. Upon review, we affirm.

         We begin with the following factual summary provided by the trial

court.

         In the early afternoon hours of January 3, 2016, Mildred
         Montanez, Appellant’s mother, approached Jerry Lopez on the
         corner of Front and Wishart Streets in the city and county of
         Philadelphia to purchase marijuana. Upon seeing his mother
         attempting to buy illegal drugs from a known dealer, Appellant
         hollered across the street to Lopez that the woman was his
         mother and not to sell her anything. Mildred shouted back across
         the street for her son to shut up and mind his own business.
         Lopez then crossed the intersection, walked straight up to
         Appellant and sucker-punched him in the face. A brief scuffle
         ensued but was broken up. The [] attack was caught on
         surveillance film and admitted during Appellant’s trial.



*Retired Senior Judge assigned to the Superior Court.
J-A13036-20


      About an hour and a half later, Appellant, with his friend, Raul
      Rodriguez, returned to the intersection. The drug dealer, Lopez,
      and his cohort, Ativa Jackson, were exiting a hookah shop at the
      intersection when Lopez saw Appellant[,] whom he had sucker-
      punched earlier[,] and realized Appellant had come back to
      reinitiate the earlier fight. While walking across the intersection
      toward Appellant, Lopez took off his jacket, preparing for the
      next round of fighting to begin. Appellant and Rodriguez drew
      their guns, and shot at Lopez. Jackson[] pulled out his gun and
      began shooting, striking and killing Rodriguez. Richard DaVilla
      was also shot multiple times, resulting in his untimely demise
      during the shoot-out. The entire incident was caught on
      surveillance cameras and admitted during Appellant’s trial.

Trial Court Opinion, 8/19/2019, at 2-3 (citations omitted; party designations

and capitalization altered).

      Based on the foregoing, Appellant was charged at the instant

information with criminal homicide for Rodriguez’s death. At a separate

information (docket number 1023 of 2016), Appellant was charged with

criminal homicide for DaVilla’s death, conspiracy to commit murder, two

firearms offenses, and possessing an instrument of crime (PIC).1 Appellant

proceeded to a nonjury trial at both informations from August 6 to August

10, 2018. The court found Appellant guilty of two counts of third-degree

murder, conspiracy to commit murder, two firearms offenses, and PIC.

      Appellant filed a motion for extraordinary relief, arguing that he could

not be found guilty of third-degree murder for the death of his accomplice

1 The Commonwealth charged Jackson as a co-defendant for the murders of
Rodriguez and DaVilla. Prior to trial, Appellant’s cases were severed from
Jackson’s by agreement of the parties. See N.T., 8/6/2018, at 6. The
Commonwealth ultimately nolle prossed Jackson’s murder charge as to
Rodriguez. See Appellant’s Brief at 17 n.1.

                                     -2-
J-A13036-20

caused by a third party. Motion for Extraordinary Relief, 12/23/2018, at 6-

11. On May 31, 2019, Appellant appeared before the trial court for a hearing

on the motion and for sentencing. The trial court denied the motion and

sentenced Appellant to 10 to 20 years of incarceration for the murder of

Rodriguez, life imprisonment for the murder of DaVilla, concurrent terms of

incarceration for the conspiracy and firearms convictions, and no further

penalty for PIC. Appellant timely filed a post-sentence motion, which the trial

court denied.

        This timely-filed notice of appeal followed.2,   3   Appellant presents a

single issue for our review: whether the evidence was sufficient to sustain

his third-degree murder conviction for the death of Rodriguez, who “was

shot and killed by a victim/resister,” Jackson. Appellant’s Brief at 8.

According to Appellant, his conduct was not the direct cause of Rodriguez’s

death, and “[t]he fatal flaw in the Commonwealth’s theory of criminal

culpability [] is the Commonwealth’s attempt to substitute the notions of

‘tort law proximate causation’ for ‘direct cause’” in order to hold Appellant

responsible for Jackson’s actions. Id. at 24, 27.

        “Whether sufficient evidence exists to support the verdict is a question

of law; our standard of review is de novo and our scope of review is


2Appellant simultaneously filed a notice of appeal for docket number 1023 of
2016, which was docketed at 1871 EDA 2019. On November 6, 2019, this
Court dismissed that appeal for failure to file a brief.
3   Both Appellant and the trial court complied with Pa.R.A.P. 1925.

                                      -3-
J-A13036-20

plenary.” Commonwealth v. Giron, 155 A.3d 635, 638 (Pa. Super. 2017)

(citation and quotation marks omitted).

      Our standard of review for a challenge to the sufficiency of the
      evidence is to determine whether, when viewed in a light most
      favorable to the verdict winner, the evidence at trial and all
      reasonable inferences therefrom are sufficient for the trier of fact
      to find that each element of the crimes charged is established
      beyond a reasonable doubt.

      The facts and circumstances established by the Commonwealth
      need not preclude every possibility of innocence. Any doubt
      raised as to the accused’s guilt is to be resolved by the fact-
      finder. As an appellate court, we do not assess credibility nor do
      we assign weight to any of the testimony of record. Therefore,
      we will not disturb the verdict unless the evidence is so weak
      and inconclusive that as a matter of law no probability of fact
      may be drawn from the combined circumstances.

Commonwealth v. Akhmedov, 216 A.3d 307, 322 (Pa. Super. 2019) (en

banc) (citations, quotation marks, and original brackets omitted).

      Pennsylvania retains the common law definition of murder, which
      is a killing conducted “with malice aforethought.” Section 2502
      of the Pennsylvania Crimes Code categorizes murder into
      degrees. Third-degree murder is defined as “all other kinds
      of murder,” i.e., those committed with malice that are not
      intentional (first-degree) or committed during the perpetration of
      a felony (second-degree).

Commonwealth v. Packer, 168 A.3d 161, 168 (Pa. 2017) (citations

omitted); see also Commonwealth v. Fisher, 80 A.3d 1186, 1195 (Pa.

2013) (“[T]hird[-]degree murder is not by definition an unintentional killing;

it is a malicious killing without proof that the specific result intended from

the actions of the killer was the death of the victim.”) (citation omitted).




                                      -4-
J-A13036-20

      According to Appellant, the evidence was insufficient to prove

causation because, pursuant to Commonwealth v. Redline, 137 A.2d 472

(Pa. 1958), and Commonwealth ex. Rel. Smith v. Myers, 261 A.2d 550,

551 (Pa. 1970), Appellant cannot be held responsible for the death of his

“co-felon” by a third party. Appellant’s Brief at 23.4,   5   Specifically, Appellant

argues that



4 In the alternative, Appellant contends that if he can be held responsible for
Jackson’s shooting of Rodriguez, he should have been able to raise the
defense that Rodriguez assumed the risk. Appellant’s Brief at 29. Appellant
failed to raise this issue in his Rule 1925(b) statement. Thus, it is waived.
See Commonwealth v. Lord, 719 A.2d 306, 309 (Pa. 1998) (“Any issues
not raised in a 1925(b) statement will be deemed waived.”).

5 Appellant also argues the trial court erred in relying on Commonwealth v.
Gaynor, 648 A.2d 295 (Pa. 1994), to support its conclusion that the
evidence was sufficient to sustain Appellant’s third-degree murder conviction
for Rodriguez’s death. Appellant’s Brief at 29-30. By way of background, the
Commonwealth relied on Gaynor in its closing argument seeking first-
degree murder convictions in the instant case. Gaynor involved “the
interplay among causation, specific intent and transferred intent in a case of
murder of the first degree[,]” and whether the defendant could be found
“guilty of that crime even though he did not fire the fatal shot” that killed a
bystander. Id. at 296. The transferred intent theory provides that “if the
intent to commit a crime exists, this intent can be transferred for the
purpose of finding the intent element of another crime.” Commonwealth v.
Jackson, 955 A.2d 441, 450 (Pa. Super. 2008) (quotation marks omitted).

      In the instant case, the trial court found Appellant guilty of third-
degree murder. Unlike the first-degree murder charge at issue in Gaynor,
“evidence of intent to kill is simply irrelevant to third[-]degree murder.”
Fisher, 80 A.3d at 1911. We note that in unreported memoranda, this Court
has nonetheless both applied transferred intent to sustain third-degree
murder convictions and stated that transferred intent is not relevant to third-
degree murder convictions because third-degree murder does not require a
specific intent to kill. We need not resolve this inconsistency today. Because
our standard of review for sufficiency challenges is de novo, we are not
(Footnote Continued Next Page)

                                     -5-
J-A13036-20


      one is not criminally liable for the conduct of an adversary or
      resister even where one can be said to have participated in such
      activity which set in motion the events leading to homicide. In
      this case, therefore [Appellant] is not criminally liable for the
      actions of [] Jackson, a resister, and the evidence as to murder
      was insufficient as a matter of law.

Id. at 36.

      Appellant’s reliance on Redline and Smith is misplaced. These cases

involve the application of the felony-murder rule, which provides as follows

regarding the imputation of malice.

      When an actor engages in one of the statutorily enumerated
      felonies and a killing occurs, the law, via the felony-murder rule,
      allows the finder of fact to infer the killing was malicious from
      the fact that the actor engaged in a felony of such a dangerous
      nature to human life because the actor, as held to a standard of
      a reasonable man, knew or should have known that death might
      result from the felony.

Commonwealth v. Legg, 417 A.2d 1152, 1154 (Pa. 1980) (footnote

omitted). The statutorily enumerated felonies are “robbery, rape, [] deviate

sexual   intercourse       by     force     or   threat   of   force,   arson,   burglary   or

kidnapping.” 18 Pa.C.S. § 2502 (defining “Perpetration of a felony”).

      Although Appellant and Rodriguez both attempted to shoot Lopez, they

were not co-felons as defined by the felony-murder rule and Appellant was

not convicted of felony murder. Moreover, Appellant only challenges the

element of causation, not malice. Thus, the case law governing imputed


(Footnote Continued)   _______________________

limited by the trial court’s reasoning and see no need to apply the
transferred intent doctrine to resolve Appellant’s sufficiency challenge solely
to the causation element of third-degree murder.

                                                 -6-
J-A13036-20

malice and deaths of co-felons under the felony-murder rule is simply

inapplicable herein.

      Instead, the following legal framework governs our review.

      (a) General rule.--Conduct is the cause of a result when:

            (1) it is an antecedent but for which the result in question
            would not have occurred; and

            (2) the relationship between the conduct and result
            satisfies any additional causal requirements imposed by
            this title or by the law defining the offense.

                                          ***

      (c) Divergence between probable and actual result.--When
      recklessly or negligently causing a particular result is an element
      of an offense, the element is not established if the actual result
      is not within the risk of which the actor is aware or, in the case
      of negligence, of which he should be aware unless:

            (1) the actual result differs from the probable result only in
            the respect that a different person or different property is
            injured or affected or that the probable injury or harm
            would have been more serious or more extensive than that
            caused; or

            (2) the actual result involves the same kind of injury or
            harm as the probable result and is not too remote or
            accidental in its occurrence to have a bearing on the
            liability of the actor or on the gravity of his offense.

18 Pa.C.S. § 303.

      The Commonwealth must “prove a direct causal relationship between

the   defendant’s      acts   and   the   victim’s   death.” Commonwealth    v.

Rementer, 598 A.2d 1300, 1304 (Pa. Super. 1991) (citations, quotation

marks, and emphasis omitted). “Put another way, if the fatal result was an


                                          -7-
J-A13036-20

unnatural or obscure consequence of the defendant’s actions, our sense of

justice would prevent us from allowing the result to impact on the

defendant’s guilt.” Id. at 1306-07. “[I]t is well established that the tort

theory of causation will not suffice to impose criminal responsibility.” Id. at

1304.

        [C]ausation-in-fact, the “but for” element of assessing the causal
        connection, alone will not necessarily determine criminal
        culpability. If it did, little would distinguish tort liability from
        criminal liability. Our cases emphasize that a criminal conviction
        requires “a more direct causal connection” than tort concepts.
        Thus not only do we demand that the defendant’s conduct
        actually cause the victim’s death in that “it is an antecedent but
        for which the result in question would not have occurred”, we
        also question, in cases such as the instant one, whether the fatal
        result was so extraordinary, remote or attenuated that it would
        be unfair to hold the defendant criminally responsible for it.

Id. at 1306 (citations and footnotes omitted).

        To establish criminal causation, “the Commonwealth must prove
        that the defendant’s conduct was so directly and substantially
        linked to the actual result as to give rise to the imposition of
        criminal liability.” Commonwealth v. Long, 624 A.2d 200, 203-
        204 (Pa. Super. 1993) (citing Rementer, 598 A.2d at 1304)
        (citation omitted).

              In Rementer, we set forth a two-part test for
              determining criminal causation. First, the defendant’s
              conduct must be an antecedent, but for which the
              result in question would not have occurred.
              Rementer, 598 A.2d at 1304; 18 Pa.C.S.
              § 303(a)(1). A victim’s death cannot be entirely
              attributable to other factors; rather, there must exist
              a “causal connection between the conduct and the
              result of conduct; and causal connection requires
              something more than mere coincidence as to time
              and place.” Rementer, 598 A.2d at 1305, n.3
              (quotation omitted). Second, the results of the
              defendant’s actions cannot be so extraordinarily

                                       -8-
J-A13036-20


            remote or attenuated that it would be unfair to hold
            the defendant criminally responsible. Id. at 1305.

            As to the first part of the test, the defendant’s
            conduct need not be the only cause of the victim’s
            death in order to establish a causal connection. Id.
            “Criminal responsibility may be properly assessed
            against an individual whose conduct was a direct and
            substantial factor in producing the death even
            though other factors combined with that conduct to
            achieve the result.” Commonwealth v. Long, 624
            A.2d 200, 203 (Pa. Super. 1993)[.] The second part
            of the test is satisfied when the victim’s death is the
            natural   or    foreseeable    consequence    of    the
            defendant’s actions. “Where the fatal result was an
            unnatural or obscure consequence of the defendant’s
            actions, justice would prevent us from allowing the
            result to have an impact upon a finding of the
            defendant's guilt.”

      Commonwealth v. Nunn, 947 A.2d 756, 760 (Pa. Super. 2008)
      (citations and quotations omitted).

Commonwealth v. Leaner, 202 A.3d 749, 768-69 (Pa. Super. 2019)

(citations altered).

      Viewing    the   evidence   in   the   light   most   favorable   to   the

Commonwealth, as verdict-winner, we conclude the evidence provides ample

support for Appellant’s conviction of third-degree murder for the shooting

death of Rodriguez. Appellant, in concert with Rodriguez, approached Lopez

and Jackson with guns drawn. Regardless of whether Appellant or Rodriguez

fired the first shot at Lopez, they both shot at Lopez. In response, Jackson

returned fire, ultimately striking and killing Rodriguez. But for Appellant’s

actions of shooting at Lopez in a shoot-out with multiple participants on a

public street, Rodriguez, Appellant’s cohort, would not have been shot by

                                       -9-
J-A13036-20

Jackson’s return fire. As noted hereinabove, Appellant’s actions need not be

the sole cause of death to establish a causal connection. Appellant’s conduct

of shooting at Lopez to retaliate for Lopez’s punch earlier that day, thereby

prompting a shoot-out, was “a direct and substantial factor in producing

[Rodriguez’s] death even though other factors combined with that conduct

to achieve the result.” Long, 624 A.2d at 203. The death of a participant in

a shoot-out was a natural and foreseeable consequence; it does not matter

for purposes of causation in a third-degree murder case that Appellant’s

intended consequence was for Lopez to be shot, not his friend. Based on the

foregoing, we conclude that both parts of the test were satisfied, and the

evidence supports a finding that Appellant caused the death of Rodriguez for

purposes of third-degree murder. Accordingly, Appellant is not entitled to

relief.

          Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/6/20




                                      - 10 -